Citation Nr: 1428484	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-36 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to August 1968.  The Veteran died on February [redacted], 2010 while his claim was pending on appeal.  

For claimants who died on or after October 10, 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008)  established 38 U.S.C. § 5121A, permitting an eligible person to file to be substituted as the appellant for purposes of processing a claim to completion.  The Appellant, who is the Veteran's widow, requested substitution for the Veteran.  

These matters come before the Board of Veterans' Appeals (Board) from August and October 2007 rating decisions. The Veteran testified before a Veterans Law Judge at a Board hearing in September 2009.  As the Judge who conducted the hearing retired, pursuant to 38 U.S.C.A. § 7107(c) and 38 C.F.R. §§ 20.707 , 20.717, the appellant was informed in May 2014 of her right to have another hearing before a different Veterans Law Judge. In June 2014, the appellant responded that she did not want another hearing and requested that the claims be decided based on the evidence of record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided.

FINDINGS OF FACT

1. Bilateral hearing loss was manifest during service.

2. Review of the Department of Defense (DoD) inventory of herbicide operations confirms that testing for herbicide spraying techniques was conducted at Eglin Air Force Base November and December 1952, from June to September 1968, and that Eglin was used to test various herbicides from 1962 to 1970, including Agent Orange, Agent Purple, Agent White and Agent Blue. The record shows that the Army Air Development Test Center (ADTC) established a herbicide storage and aircraft loading site at Hardstand 7, an asphalt and concrete aircraft parking area on the main Eglin Air Force Base (AFB) airdrome.

3. The Veteran's DD 214 indicates his military occupational specialty was 55254 Protect Coater Specialist at Eglin AFB from December 1964 to August 1968. He testified that responsibilities including painting the numbers and an experimental coating on the jet engine run up area before the airplane launched and that he performed duties near Field 7. 

4.  As the evidence is in equipoise, service connection for prostate cancer is granted.


CONCLUSIONS OF LAW

1. Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2. Prostate cancer was the result of Agent Orange exposure during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hearing loss

Specific to claims of service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran asserted that noise exposure (flight line operations) during service caused his bilateral hearing loss disability.  The November 1965 service treatment record shows findings consistent with bilateral hearing loss disability.  January 2002 private treatment record documents the Veteran's complaint of hearing loss. The examiner concluded the Veteran had a history of hearing loss, sensorineural loss, most likely noise exposure related. The examiner found that it was possibly associated with prior noise exposure cumulative in addition to the exposure that he presently has in his occupation. The examiner noted that asymmetry was not completely explained by his prior noise exposure, with left worse than right. The Board finds that service connection for bilateral hearing loss disability is warranted. 

Prostate Cancer

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases include prostate cancer.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313, 3.318. 

Here, the Veteran asserted that his prostate cancer was due to exposure to Agent Orange and other herbicides while he was while performing duties near Field 7 at Eglin Air Force Base in Florida from December 1964 to August 1968. 

Response from Defense Personnel Records Information System (DPRIS) indicates that historical records document that trial tests for evaluation of herbicide spray systems and techniques was conducted at Eglin Air Force Base during November and December 1952 and from June 11, 1968 through September 12, 1968. Additionally, during the period from 1962 to 1970, a 2-mile square area of Eglin was used to test various herbicides. In support thereof, the Army Air Development Test Center (ADTC) established a herbicide storage and aircraft loading site at Hardstand 7, an asphalt and concrete aircraft parking area on the main Eglin Air Force Base airdrome. Air Force Armament Laboratory personnel were involved in the handling and test operations.

The Veteran's DD 214 indicates his military occupational specialty (MOS) was 55254 Protect Coater Specialist (Painter). He testified that responsibilities including painting the numbers and an experimental coating on the jet engine run up area before the airplane launched. 

Evidence of record shows that prostate cancer was diagnosed in March 2005.  

Here, the Veteran's MOS and job duties establish that he served in jet operations on the run way and in the aircraft parking area at Eglin AFB, likely putting him in the area of exposure.  DOD has confirmed Agent Orange and other herbicides were tested, stored and loaded near the main aircraft parking area at Eglin AFB.  Accordingly, the Veteran's statements and testimony are credible.  Medical evidence shows diagnosis of prostate cancer which is presumptive if exposure occurred.  Here the Board finds that the evidence of exposure is in equipoise, i.e. there is no documentation that the Veteran was NOT exposed to Agent Orange in contrast to the fact that his job duties likely placed him in the area of exposure at Eglin AFB.  Thus, the Board finds that service connection for prostate cancer due to Agent Orange exposure is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for prostate cancer is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


